DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,289,842. Although the claims at issue are not identical, they are not patentably distinct from each other because the U.S. Patent No. 11,289,842 discloses the claimed invention except for a damping element on the at least one contact element or the at least one receiving element.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the U.S. Patent No. 11,289,842 to have a damping element on the at least one contact element or the at least one receiving element for easier connection.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (7,659,694) in view of Garrison (5,480,318).
Regarding claims 1 and 4, Griffin discloses a power tool (10, figure 1) comprising: 
a receiving device (16, figure 1) having at least one receiving element (28); 
a power supply unit (18, figure 1) connectable to the power tool and including a 
connecting device (24), the connecting device having at least one contact element, the receiving device being designed to receive and hold the connecting device, so that the at least one receiving element and the at least one contact element are connectable to each other to establish an electrical connection (figure 2).
Griffin discloses the claimed invention as described above except for a damping element on the at least one receiving element to counteract a relative movement between the contact element and the respective receiving element when the contact element and the receiving element are connected to each other.
Garrison, figure 2 shows a damping element (32) on the at least one receiving element to counteract a relative movement between the contact element and the respective receiving element when the contact element and the receiving element are connected to each other (figures 3A-3C).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Griffin to have a damping element, as taught by Garrison for better engaging.
Regarding claim 2, it is noted that Garrison, figures 3A-3C show the damping element is designed as a spring and is positioned behind the contact element in a first direction, so that a spring force applied by the spring presses the contact element in a second direction.
Regarding claim 3, it is noted that Garrison, figures 3A-3C show the damping element is designed as a component including an elastically deformable material.
Regarding claim 5, Griffin, figure 1 shows the power supply unit is a rechargeable battery.
	Regarding claim 10, Griffin, figure 2 shows the at least one contact element includes exactly two contact elements and the at least one receiving element includes exactly two receiving elements.
Regarding claim 11, Griffin, figure 2 shows the at least one contact element includes a first end and a second end and two opposing contact blades (36) between the first and second end.
 	Regarding claim 12, Griffin, figure 2 shows at least one of the two opposing contact blades is flexible so as to be pivotable about the second end.
 	Regarding claim 13, Griffin, figure 2 shows both of the two opposing contact blades are flexible so as to be pivotable about the second end.
 	Regarding claim 14, Griffin, figure 2 shows the two opposing contact blades slope to converge towards each other from the second end to a minimum spacing distance.
 	Regarding claim 15, Griffin, figure 2 shows the two opposing contact blades diverge away from each other from the minimum spacing distance to the first end.
 	Regarding claim 16, Griffin, figure 2 shows at least one of the two opposing contact blades is flexible so as to be pivotable about the second end.
 	Regarding claim 17, Griffin, figure 2 shows both of the two opposing contact blades are flexible so as to be pivotable about the second end.
6.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin and Garrison as applied to claim 1 above, and further in view of Burger et al. (9,905,966).
Regarding claim 6, Griffin and Garrison disclose the claimed invention as described the at least one contact element includes a first contact plug (28, figure 2) except for a first litz wire attached to the first contact plug.
Burger et al., figure 5 shows a litz wire (41) attached to a contact plug (35).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Griffin to have the litz wire attached to the contact plug, as taught by Burger et al. for better connection.
 	Regarding claim 7, the combination of Griffin and Burger et al. disclose the first contact plug has a first open end for receiving the receiving element and a second closed end, the first litz wire attached to the second closed end.
Regarding claim 8, it is noted that Burger et al., figure 5 shows the first litz wire is flexible to permit a movement of the first contact plug.
 	Regarding claim 9, Griffin, figure 2 shows the first contact plug is located in a first contact chamber having a first opening, the first contact plug having a first open end facing the first opening.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        11/15/22.
thanh-tam.le@uspto.gov